Citation Nr: 0903678	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  06-27 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


ISSUES

1.  Entitlement to a compensable rating for a chronic sinus 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for a skin disorder.


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1975 to 
October 1975, and from August 2004 to January 2006, including 
combat service in the Southwest Asia Theater of Operations 
from January 30, 2005, to December 23, 2005, in support of 
Operation Iraqi Freedom.  Commendations and awards include a 
Global War on Terrorism Service Medal; an Iraq Campaign 
Medal; and a Combat Action Badge.  He has also had periods of 
active duty for training and inactive duty for training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in April and 
June 2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  The April 2006 decision 
granted service connection for a chronic sinus condition and 
assigned a noncompensable evaluation effective January 17, 
2006.  It also denied the veteran's claims for service 
connection for a left and right knee condition.  The June 
2006 rating decision denied the veteran's claim for a skin 
condition.

The issues of entitlement to service connection for a left 
knee disorder, a right knee disorder, and a skin disorder are 
addressed in the REMAND portion of the decision below.


FINDING OF FACT

The veteran's chronic sinus disability has been productive of 
three to six non-incapacitating episodes of sinusitis per 
year with symptoms that include pain, purulent discharge, and 
crusting; but his sinusitis has not required prolonged 
antibiotic treatment of four to six weeks duration, and has 
not been productive of more than six non-incapacitating 
episodes per year.


CONCLUSION OF LAW

The criteria for an initial disability rating of 10 percent 
for a chronic sinus disability have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.14, , 4.97, 
Diagnostic Code 6512 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a rating decision dated in April 2006 the veteran was 
granted service connection for a chronic sinus condition with 
a noncompensable evaluation effective January 17, 2006, under 
the provisions of Diagnostic Code 6512.  38 C.F.R. § 4.97.  
The veteran has appealed this initial rating.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.  Following an initial 
award of service connection for a disability, separate 
ratings can be assigned for separate periods of time based on 
facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Evaluation of the same disability under various diagnoses, 
known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 
(2007).  However, for purposes of determining whether the 
appellant is entitled to separate ratings for different 
problems or residuals of an injury, such that separate 
evaluations do not violate the prohibition against 
pyramiding, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

Under the provisions of Diagnostic Code 6512, a 
noncompensable evaluation is warranted where sinusitis is 
detected by x-ray only.  38 C.F.R. § 4.97, Diagnostic Code 
6512.  A 10 percent evaluation is warranted for one or two 
incapacitating episodes of sinusitis per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes of sinusitis per 
year characterized by headaches, pain, and purulent discharge 
or crusting.  A 30 percent rating is assigned for three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  Id.  A 50 percent rating is warranted 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  Id.  

An incapacitating episode of sinusitis means one that 
requires bed-rest and treatment by a physician.  Id.  

Service treatment records (STRs) include a December 2005 
post-deployment Report of Medical Assessment which informs 
that the veteran was treated for sinus problems while in 
Iraq.  Private medical records dating from February to July 
2006 show treatment for post nasal drainage.  VA medical 
records also show treatment for upper respiratory complaints.

In March 2006 the veteran was accorded a compensation and 
pension (C&P) examination.  During the examination he 
reported treatment for sinus drainage and congestion while in 
Iraq, and said that he has had sinus drainage with a 
postnasal drip since that time.  He complained of a constant 
drainage in the back of his throat, and said that he has to 
clear his mouth of clear or yellowish sputum.  He denied any 
hemoptysis, fevers, chills, night sweats, loss of weight, or 
appetite.  Physical examination found "boggy nasal mucosa 
coated with clear secretions."  Sinuses were nontender.  X-
rays of the paranasal sinuses showed them to be normally 
developed and well aerated.

In August 2007 the veteran was accorded another C&P 
examination.  During the examination he complained of 
frequent sinus infections since his return from Iraq.  He 
said that he had had occasional periods of congestion before 
going to Iraq that would resolve with over-the-counter 
medication, but averred that since returning from the Gulf he 
"has had at least 2 or 3 episodes of sinusitis a year that 
require bedrest and treatment by a physician."  He also 
reported "about 2 or three non-incapacitating episodes per 
year."  His main complaint was congestion and facial 
pressure.  He also complained of frequent purulent discharge 
and crusting.  In addition, he relayed a history of 
headaches, some of which he believes are related to his sinus 
condition.  He stated that he had nasal airway obstruction, 
which was worse on the right side, with purulent discharge 
and frequent crusting.  There was a history of childhood 
asthma, which had resolved.

The external examination of the veteran's nose showed a mild 
saddle nose deformity with some nasal valve obstruction that 
resolved with caudal maneuver.  There was no evidence of 
hypertrophy of the inferior middle turbinates, no evidence of 
any luminous disease, and about a 30 percent obstruction of 
the left nare and a 50 percent obstruction of the right nare.  
There was no facial tenderness or purulent discharge or 
crusting on examination, but he reported that this would 
occur throughout the year.  A CT Scan showed widespread 
sinusitis.

The aforesaid evidence of at least three episodes per year of 
incapacitating and non-incapacitating episodes of sinusitis 
with frequent purulent discharge and crusting is consistent 
with schedular provisions for a compensable evaluation.  See 
38 C.F.R. § 4.97, Diagnostic Code 6512.  Moreover, the record 
contains highly probative lay evidence of symptomatology 
since service.  According to the veteran, he received 
treatment for his sinuses while in Iraq, and has continued to 
receive treatment since that time, and the  STRs, VA, and 
private treatment records tend to support these allegations.  
Accordingly, as the probative evidence is in favor of the 
veteran's claim, the Board finds that the criteria for a 
rating of 10 percent for a chronic sinus disability have been 
met throughout the appeal period.  38 C.F.R. § 3.102.  A 
rating in excess of 10 percent is not warranted since there 
is no evidence of three or more incapacitating episodes per 
year of sinusitis requiring prolonged antibiotic treatment 
lasting four to six weeks, and no evidence of more than six 
non-incapacitating episodes of sinusitis per year.  38 C.F.R. 
§ 4.97, Diagnostic Code 6512.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004).  Notice which 
informs the veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)

The veteran's claim stems from the initial grant of service 
connection.  The courts have held that once service 
connection is granted the claim is substantiated; additional 
notice is not required; and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Further, since the appeal concerns an initial rating, notice 
in accordance with Vazquez is not warranted.  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  

Regarding the duty to assist, STRs, VA, and private medical 
records have been obtained and made a part of the file.  The 
veteran has also been accorded a C&P examination; the report 
of which are is record.  The Board is thus satisfied that VA 
has sufficiently discharged its duty in this matter.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

An initial disability rating of 10 percent effective January 
17, 2006, for a chronic sinus disability, is granted, subject 
to the law and regulations governing the payment of monetary 
benefits.




REMAND

In addition to the foregoing, the veteran seeks service 
connection for bilateral knee disorders and a skin condition.  
He complains of pain in both knees, particularly when he 
exercises.  He admits to a history of trauma and surgery to 
his right knee prior to service, but maintains that his right 
knee was aggravated during active duty.  He points out that 
he has never had an injury to his left knee, which he says 
hurts more than his right knee.  He also complains of a 
rash/lesions about his face.

A "Statement of Medical Examination and Duty Status" 
completed a few days prior to the veteran's January 2006 
release from active duty service contains the following 
remarks:

Service member was deployed to Kuwait and 
Iraq (Jan. 2005 to Jan. 2006).  SM was 
subjected to continuous operational 
conditions and exposure to: human waste, 
indigenous plants and animals, composite 
material fires, petrochemical waste and 
fumes, gases, fumes and dust of unknown 
origins, continuous loud nose exposure > 
75 db, blood borne pathogens, and 
airborne pathogens.  SM was also exposed 
to infectious diseases to include but not 
limited to the following:  Leptospirosis, 
Leishmaniasis, tuberculosis, hepatitis, 
and Malaria.  SM was also subjected to 
extreme exposure to sun and ambient 
temperatures.  Personal hygiene with 
nonpotable water was conducted throughout 
SMs one year deployment.

In March 2006 the veteran was accorded a C&P examination.  
Unfortunately, the claims file (and consequently STRs) were 
not presented to the examiner for review, and there is no 
indication that the examiner was aware of the above evidence.  
Needless to say, the report of examination was woefully 
lacking.  For one, the examiner did not opine as to whether 
the veteran's current left knee, right knee, and skin 
disorders are of medically known etiology (See 38 C.F.R. § 
3.317), and did not opine as to whether there is a direct 
link between any medically known disorder and active military 
service.  See 38 C.F.R. § 3.303.  He also did not opine as to 
whether the veteran's current right knee disorder pre-existed 
the veteran's entry into active duty.  Remand for a new C&P 
examination is thus warranted.  38 C.F.R. § 3.326.  Since the 
claims file is being returned it should be updated to include 
any VA treatment records compiled since September 15, 2008.  
See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Associate with the claims file any VA 
medical treatment records pertaining to the 
veteran dating from September 15, 2008.  If 
no such records exist, that fact should be 
noted in the claims file.  Also attempt to 
obtain any other evidence identified as 
relevant by the veteran during the course 
of this remand provided that any necessary 
authorization forms are completed.  

2.  Schedule the veteran for an examination 
with regard to his claim for service 
connection for a left knee disorder, a 
right knee disorder, and a skin disorder.  
The claims file must be made available to, 
and reviewed by, the examiner(s), and the 
examiner(s) must state that the claims file 
was reviewed in the report provided.  All 
indicated tests should be performed, and 
all findings reported in detail.   

The current Compensation and Pension 
Examination Gulf War Guidelines should be 
followed.  The examiner must set forth the 
appropriate diagnosis or diagnoses of all 
conditions.  If any claimed disorder is 
determined to be attributable to a 
medically explained (known) illness or 
injury, the examiner must opine as to 
whether it is less likely than not (less 
than a 50 percent probability) or at least 
as likely as not (50 percent probability or 
greater) that said disorder was incurred 
during a period of active duty; active duty 
for training; or inactive duty for 
training.  

NOTE:  If the examiner is unable to provide 
a diagnosis for a claimed disorder, the 
examiner should fully explain why a 
diagnosis cannot be provided.  A complete 
rationale for all conclusions and opinions 
must be provided.

ALSO:  If the veteran's current right knee 
disorder is determined to have preexisted 
the veteran's entry into service, the 
examiner must opine as to whether it is 
less likely than not (less than a 50 
percent probability) or at least as likely 
as not (50 percent probability or greater) 
that said preexisting disorder was 
aggravated/increased in disability beyond 
the natural progression of the disease 
during a period of active duty; active duty 
for training; or inactive duty for 
training.  
 
3.  Readjudicate the veteran's claims for 
service connection for a left knee 
disorder, a right knee disorder, and a skin 
disorder under all applicable theories of 
entitlement.  If the benefit sought remains 
denied, the veteran should be furnished a 
supplemental statement of the case in 
accordance with 38 C.F.R. § 19.31(b)(1) and 
be given an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


